Citation Nr: 0801751	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for psychosis.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1990 to May 
1994, and is a Persian Gulf War veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005, 
which denied service connection for tinnitus and 
labyrinthitis; and a rating decision dated in October 2005, 
which denied service connection for peripheral lesions and 
psychosis.  The October 2005 rating decision also denied the 
veteran's request to reopen a previously denied claim for 
PTSD on the ground of no new and material evidence.  These 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD; entitlement 
to service connection for labyrinthitis, entitlement to 
service connection for tinnitus, and entitlement to service 
connection for peripheral lesions are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The May 2000 rating decision denying service connection 
for PTSD was not appealed.  

2.  VA medical records received after the May 2000 denial 
contain new and material evidence. 


CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2000 the veteran submitted a claim for service 
connection for PTSD.  In a rating decision dated in May 2000 
the RO denied the veteran's claim on the grounds that the 
veteran did not have a confirmed diagnosis of PTSD.  A notice 
of disagreement was not filed, and the May 2000 rating 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In August 2005 the veteran requested that his claim for 
service connection for PTSD be reopened.  In October 2005 the 
RO denied the veteran's request on the grounds of no new and 
material evidence.  The veteran has appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence in support of the veteran's request to reopen his 
claim for service connection includes VA medical records 
which confirm that the veteran has been diagnosed with and is 
being treated by VA for PTSD.  This evidence is new since it 
was not of record at the time of the prior final denial of 
this claim.  Assuming the credibility of this evidence, the 
Board finds that it is material because it provides evidence 
of a current disorder that is compensable by VA; an 
unestablished fact necessary to substantiate the claim.  It 
thus raises a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD, and thereby 
satisfies the requirements for a finding of new and material 
evidence.  New and material evidence having been found, the 
veteran's claim for service connection for PTSD must be 
reopened.  38 C.F.R. § 3.156.  

As the claim for service connection for eye condition has 
been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.  

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

Having reopened the claim for service connection for PTSD 
based on new and material evidence, the Board has 
jurisdiction to review the underlying claim for service 
connection de novo, based on the whole record.  For the 
reasons that follow the Board finds that additional 
development is warranted. 

The veteran seeks service connection for PTSD, which he 
attributes to events that he says occurred during his service 
in the Persian Gulf during Operation Desert Storm.  

DD-214 confirms the veteran's receipt of at least one 
Southwest Asia Medal and a Kuwait Liberation Medal; however, 
there is no indication in the record that verification by VA 
of the veteran's reported stressors was ever undertaken.  The 
matter must therefore be remanded for proper development.  
38 C.F.R. § 3.159; see also M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  Since the case is being returned, the 
record should also be updated to include any recent treatment 
records.  38 C.F.R. § 3.159(c).

With regard to the veteran's symptoms of ringing in his ears, 
dizziness, disequilibrium, and psychosis (claimed and denied 
as tinnitus, labyrinthitis, peripheral lesions, and 
psychoses), the Board notes that these issues were not 
adjudicated under the provisions of 38 C.F.R. § 3.317.  
Indeed, the October 2005 rating decision informs that the 
veteran's claim for peripheral lesions was denied based on no 
clinical diagnosis.  Etiology of the veteran's tinnitus, 
labyrinthitis, and psychoses is likewise unresolved.  Remand 
of these issues for consideration under all applicable laws 
is warranted.

In addition to the foregoing, the veteran has presented 
evidence which shows that he has been granted Social Security 
(SSA) disability benefits.  As SSA disability records may 
contain information relevant to the issues on appeal, the RO 
should attempt to obtain decisional documents and medical 
records.  See 38 C.F.R. § 3.159(c)(2).  Multiple requests may 
be necessary.  

The Board also notes its receipt in July 2007 of VA mental 
health treatment records which were first received by the RO 
in February 2007.  These records, and all other evidence 
received after the May 2000 initial denial of the veteran's 
claim for service connection for PTSD, must be reviewed and 
considered prior to readjudication of this issue  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain all VA medical records compiled 
since September 2005 by the Little Rock 
VAMC.  If no additional records exist the 
claims file should be documented 
accordingly.  If the veteran identifies 
private treatment records that are relevant 
to the issues on appeal during the course 
of this remand, they should also be 
obtained and associated with the record.  

2.  Request a complete copy of the 
veteran's complete official military 
personnel file and associate said with the 
claims file.  This evidence should be 
reviewed for information pertinent to 
verification of the veteran's alleged 
stressors.

3.  Contact the veteran and allow him to 
provide any additional information that he 
can recall regarding his claimed stressors.  
The veteran should be advised that he can 
submit alternate forms of evidence to prove 
the occurrence of his stressors, such as 
newspaper articles; buddy statement(s) from 
someone who witnessed the incident(s) that 
he claims to have seen or who was told 
about it at the time; or some other kind of 
corroborative evidence that he may have.

4.  Contact SSA and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits are based.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

5.  Contact the appropriate service 
department and/or agency for verification 
of the veteran's claimed in-service 
stressors.  Even if the veteran fails to 
provide any additional information, an 
attempt must be made to verify the stressor 
information that he has provided, including 
the stressors documented in a July 2005 
mental health treatment record.  

6.  If any claimed stressor is verified, 
schedule the veteran for an examination 
with regard to his claim for service 
connection for PTSD.  The RO should 
prepare a report detailing the nature of 
any stressor which it has determined to be 
verified by the record.  This report is 
then to be added to the claims file.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not (50 percent 
probability or greater) that there is a 
link between current symptomatology and 
one or more of the in-service stressors 
found to be established by the record.  If 
another psychiatric disorder is diagnosed, 
the examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that the diagnosed 
disorder is related to the veteran's 
active service.  

A rationale for all opinions should be set 
forth in the report provided.  

7.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issues on appeal, including, 
where appropriate, under the provisions of 
38 C.F.R. § 3.303 and 38 C.F.R. § 3.317.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


